Citation Nr: 0009808	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	George L. Seay, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from August 1942 to April 
1946.

The appellant's original appeal to the Board was from a July 
1996, rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Columbia, South 
Carolina. 

In August 1998, the Board issued a decision in this case 
which, inter alia, denied service connection for ulcerative 
colitis.  The appellant appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).   In September 
1999 the Secretary of Veterans Affairs, represented by the 
Office of General Counsel, and the veteran, represented by 
private counsel, filed a document entitled "Joint Motion for 
Remand to the Board and to Stay Further Proceedings".  
Thereafter, the Court granted the joint motion, vacated the 
Board's August 1998 decision, to the extent that it denied 
service connection for ulcerative colitis, and remanded the 
case to the Board for further action.  Copies of the joint 
motion and the Court's order have been inserted into the 
claims folder.


REMAND

This case has been returned to the Board as a result of an 
order of the United States Court of Appeals for Veterans 
Claims in response to a joint motion for remand.  The joint 
motion specified that on remand the Board should conduct 
further development in accordance with VA's duty to assist.  
It was further stipulated that the Board should discuss the 
applicability of the "benefit of the doubt' principle, 
38 U.S.C.A. § 5107(b) and provide adequate reasons and bases 
underlying its determination regarding the applicability of 
the principle.

Court's remand order requires the RO to obtain a new VA 
examination report.  In order to assure that the RO and the 
VA examiner provide an adequate response to the Court's 
order, it is important to note the basis of the joint motion 
that was presented to the Court of Appeals for Veterans 
Claims.

According to the terms of the joint motion, a "close 
review" of the record, including the report of the VA 
examination of May 1997, revealed the following:

the opinion rendered by the VA examiner 
does not show that the opinion rendered 
by the VA examiner was based on a review 
of the Appellant's  
claims folder, particularly the opinion 
proffered by Dr. Gwozdz, who has served 
as Appellant's treating 
gastroenterologist since November 1992.

Significantly, the first paragraph of the VA examination 
report of May 1997 includes the following statement:

He states that he still has some rectal 
involvement of the ulcerative colitis 
causing intermittent bleeding and is 
followed by Dr. Gwozdez (sic) at Hilton 
Head.

Thus, it is important for the RO and the examining physician 
to note that it is insufficient to merely acknowledge Dr. 
Gwodzdz's treatment of the veteran.  Instead, it is necessary 
for VA to acquire a medical opinion that takes into account 
the entire record and specifically addresses Dr. Gwodzdz's 
statement of November 1996 regarding his strong suspicion 
that the "emotional stress of [Appellant's] military 
occupation contributed significantly to the development of 
ulcerative colitis." 

Accordingly, pursuant to the Court's order and the joint 
motion to vacate and remand, the case is REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should take appropriate steps 
to obtain and associate with the file 
copies of any VA and private medical 
records regarding evaluation or treatment 
for ulcerative colitis, that have not 
already been associated with the claims 
folder.

3.  The veteran should be afforded a 
special VA examination to assess the 
extent and etiology of ulcerative 
colitis.  The examiner must thoroughly 
review the claims folder prior to 
evaluating the veteran.  All indicated 
tests should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  In 
addition the examiner should provide 
opinions, based on the medical evidence 
of record, as to (1). the date of onset 
of ulcerative colitis, and (2). whether 
the disorder is, at least as likely as 
not, related to disease or injury during 
active service.  The examiner should 
clearly explain the areas of 
disagreement, if any, between his view of 
the etiology of the veteran's ulcerative 
colitis disorder and any other medical 
opinions reflected in the claims folder, 
with specific reference to the statements 
of Dr. Gwozdz.  All opinions expressed 
must be supported by reference to the 
medical evidence.

4.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
attorney should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




